Broyles, C. J.
1. The court did not err in refusing to charge the jury as follows: “ The defendant has put his character in issue through his statement; this he has a right to do and can do just as effectively as by sworn testimony. I charge you that good [character] alone might sometimes, if the other evidence is doubtful, raise and generate a doubt in your mind and work an acquittal.” See, in this connection, Hill v. State, 18 Ga. App. 259 (89 S. E. 351).
2. The assignments of error not referred to in the brief of counsel for the plaintiff in error are treated as abandoned.

Judgment affU-med.


Luke and Bloodworth, JJ., concur.